               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WALGREEN CO., el al.,                    :
                                         :
          Plaintiffs,                    :         CIVIL ACTION
                                         :
     v.                                  :         No. 18-2357
                                         :
JOHNSON & JOHNSON, et al.,               :
                                         :
          Defendants.                    :

                                 ORDER

     AND NOW, this 25th day of March, 2019 upon consideration of

Defendants’ Motion for Summary Judgment (Doc. No. 50), Plaintiffs’

Opposition thereto (Doc. No. 54), Defendants’ Reply in Support

thereof (Doc. No. 56), and Plaintiffs’ Sur-reply thereto (Doc. No.

57), it is hereby ORDERED as follows:

     1.   Defendants’ Motion for Summary Judgment is GRANTED;

     2.   Judgment shall be entered in favor of Defendants and

          against   Plaintiffs     on        all     counts      contained   in

          Plaintiffs’ Complaint.



                                        BY THE COURT:



                                         s/J. Curtis Joyner
                                         J. CURTIS JOYNER,            J.
